UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4018


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARIO ANTWAINE HOLIFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:15-cr-00009-JPJ-PMS-1)


Submitted:   March 30, 2017                 Decided:   April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant. John P. Fishwick, Jr., United States Attorney, Jean
B. Hudson, Assistant United States Attorney, Charlottesville,
Virginia, Debbie H. Stevens, OFFICE OF THE UNITED STATES
ATTORNEY, Beaver, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mario    Antwaine         Holifield    appeals    his    188-month         sentence

imposed following his guilty plea to four controlled substance

offenses.       Holifield        challenges    his    designation        as    a   career

offender under U.S. Sentencing Guidelines Manual § 4B1.1 (2014).

The Government seeks to invoke Holifield’s appellate waiver if

we   conclude     that       Holifield’s    prior     manslaughter        convictions

remain career offender predicates.

     Holifield has two prior convictions for manslaughter, in

violation of Alabama law.                 The Alabama manslaughter statute,

Ala. Code § 13A-6-3, corresponds to the generic definition of

manslaughter      in      USSG   § 4B1.2    cmt.     n.1.      United         States    v.

Peterson, 629 F.3d 432, 436–37 (4th Cir. 2011).                           Holifield’s

argument     that      his     prior    manslaughter        convictions        are     not

predicate crimes is foreclosed by the Supreme Court’s recent

holding    that     the      Sentencing    Guidelines       “are   not    subject      to

vagueness challenges under the Due Process Clause.”                           Beckles v.

United States, ___ S. Ct. ___, No. 15-8544, 2017 WL 855781, at

*3 (U.S. Mar. 6, 2017).                Holifield does not dispute that his

appellate waiver was knowing and voluntary, and his sentencing

challenge falls squarely within the scope of the waiver.

     Accordingly, we dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3